1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   T.L., by and through his guardian ad litem              )   Case No.: 1:17-cv-01686-LJO-JLT
     KEISHA LAYNE,                                           )
12                                                           )   FINDINGS AND RECOMMENDATIONS
                      Plaintiff,                             )   GRANTING APPROVAL OF THE COMPROMISE
13                                                           )   ON BEHALF OF MINOR PLAINTIFF T.L.
             v.                                              )   (Doc. 37)
14
                                                             )
     SOUTHERN KERN UNIFIED SCHOOL                            )
15
     DISTRICT,                                               )
16                                                           )
                      Defendant.                             )
17
18           In this action, T.L., a minor, by and through his guardian ad litem, Keisha Layne, claimed

19   injuries as a result being forced out of his regular classroom and put on independent study for a few

20   months. The plaintiff seeks the Court’s approval for the settlement. (Doc. 37.) Because the Court finds

21   the proposed settlement of the child’s claims to be fair and reasonable, the Court recommends that the

22   minor’s compromise be approved.1

23   I.      Factual and Procedural History

24           At all times relevant, T.L. was in general education fifth grade class at his home school. (Doc.

25   16 at 4.) T.L. had an individualized education program (IEP), which was supposed to help T.L. with

26
27
     1
       The previously set hearing date of August 20, 2019 is vacated. Because the motion is unopposed and because the
28   amended petition adequately sets forth the information required under Local Rule 202(b), there is good cause to approve
     the settlement without a hearing.

                                                                 1
1    his attention deficit hyperactivity disorder (ADHD) and other mental impairments. (Id. at 4-5.) On

2    April 21, 2017, T.L. got into a physical altercation with another student just after school ended. (Id. at

3    5.) Southern Kern Unified School District (District) responded to the incident by suspending T.L. and

4    recommending that he be expelled. (Id.) He was taken out of his regular classroom at his home school

5    and put into an independent study program for only a fraction of the school day. (Id.) During this time,

6    he did not have interaction with other school children. (Id. at 2.)

7            T.L. contested the District’s action by filing a complaint with the California Office of

8    Administrative Hearings (OAH) under IDEA and California’s special education laws. (Id. at 5.) After

9    a hearing, the OAH issued a decision in favor of T.L., finding that T.L.’s conduct was a manifestation

10   of his disabilities. (Id. at 5-6.) The OAH’s decision also found that the District’s failure to follow

11   T.L.’s IEP contributed to and helped cause the incident and determined that the District did not

12   comply with IDEA requirements when making the decision to remove T.L. from his regular home

13   school. (Id. at 6.)

14           On April 24, 2019, the Court granted Plaintiff’s unopposed motion for attorney’s fees in the

15   amount of $155,925.00. (Doc. 34.) Subsequently, in response to the parties reporting that they have

16   settled the claims remaining in the complaint, the Court order Plaintiff to file a motion for approval of

17   minor’s compromise. (Docs. 35, 36.) On June 24, 2019, the Plaintiff filed a motion for approval of

18   minor’s compromise. (Doc. 37.)

19   II.     Settlement Approval Standards

20           No settlement or compromise of “a claim by or against a minor or incompetent person” is

21   effective unless it is approved by the Court. Local Rule 202(b). The purpose of requiring the Court’s

22   approval is to provide an additional level of oversight to ensure that the child’s interests are protected.

23   Toward this end, a party seeking approval of the settlement must disclose:

24           the age and sex of the minor, the nature of the causes of action to be settled or
             compromised, the facts and circumstances out of which the causes of action arose,
25           including the time, place and persons involved, the manner in which the compromise
             amount . . . was determined, including such additional information as may be required to
26           enable the Court to determine the fairness of the settlement or compromise, and, if a
             personal injury claim, the nature and extent of the injury with sufficient particularity to
27           inform the Court whether the injury is temporary or permanent.

28   Local Rule 202(b)(2).

                                                          2
1            The Ninth Circuit determined that Federal Rule of Civil Procedure 17(c) imposes on the Court

2    the responsibility to safeguard the interests of child-litigants. Robidoux v. Rosengren, 638 F.3d 1177,

3    1181 (9th Cir. 2011). Thus, the Court is obligated to independently investigate the fairness of the

4    settlement even where the parent has recommended it. Id. at 1181; see also Salmeron v. United States,

5    724 F.2d 1357, 1363 (9th Cir. 1983) (holding that “a court must independently investigate and evaluate

6    any compromise or settlement of a minor’s claims to assure itself that the minor’s interests are

7    protected, even if the settlement has been recommended or negotiated by the minor’s parent or guardian

8    ad litem”). Rather than focusing on the amount of fees to be awarded, the Court must evaluate whether

9    the net amount to the child is fair and reasonable “without regard to the proportion of the total

10   settlement value designated for adult co-plaintiffs or plaintiffs’ counsel” and “in light of the facts of the

11   case, the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at 1181-1182.

12   III.    Discussion and Analysis

13           The petition for approval of the settlement reached on behalf of the child T.L. sets forth the

14   information required by Local Rule 202(b)(2). T.L. is a minor, who is now thirteen years old. (Doc.

15   37-3 at 1.) Keisha Layne is a single mother and the primary caretaker of T.L. (Id. at 1-2.) Plaintiff,

16   through his guardian ad litem, asserts that the child’s damages arise from the few months he was

17   forced out of his regular classroom and put on independent study. (Doc. 37-1 at 2.)

18           A.      Award to T.L.

19           T.L. is to receive $24,750.00 from the settlement. The motion states that “Keisha Layne will

20   deposit that money into an account for T.L.’s benefit.” (Doc 37-1 at 4.) The Court will require that

21   T.L’s payment be deposited into a blocked account in a financial institution in this state, subject to

22   withdrawal only upon authorization of the Court until the child reaches the age of majority. Court

23   approval of withdrawal of funds from the account may be requested from the Court by Ms. Layne

24   without representation by counsel through an informal letter filed with the Court. Any such letter

25   SHALL explain the need for the funds, how the funds will be spent and how the expenditure will

26   benefit the child. In this way, the child’s interests will be protected.

27           Out of the settlement proceeds, Plaintiff’s counsel will be awarded no costs or attorney’s fees.

28   However, the Court previously entered an order granting Plaintiff attorney’s fees in the amount of

                                                           3
1    $155,925.00 (Doc. 34), and Plaintiff’s counsel will also be receiving $4,200.00 from a special

2    education claims settlement. (Doc. 37-1 at 3.)

3           B.      Recovery in Similar Actions

4           As noted above, the Court must consider the outcome of similar cases to determine whether the

5    sum to settle the child’s claims is reasonable. See Robidoux, 638 F.3d at 1181; Salmeron, 724 F.2d at

6    1363. Although Petitioner did not identify any similar actions to support the approval of the minor’s

7    compromise, the Court finds the recovery is appropriate considering those received by minors in other

8    actions.

9           For example, in K.B. v. City of Visalia, 2016 U.S. Dist. LEXIS 132612, *2 (E.D. Cal. Sept. 27,

10   2016), K.B. was detained when he was eloping from school. It was alleged that the defendants knew

11   or should have known that K.B. was a special needs child with behavioral issues, including ADHD

12   and anxiety, and that defendants disregarded the behavioral issues when the detention of K.B.

13   occurred, resulting in unnecessary injury to the minor. Id. It was also alleged that K.B. sought

14   additional therapy sessions and calming medications as a result of the incident. Id. The minor’s

15   distribution was $11,685.15. Id. at *11.

16          The settlement here approximates those amounts awarded to other minors who suffered similar

17   injuries caused by a school’s actions in improperly handling a student with disabilities. See, e.g., D.C.

18   ex rel. T.C. v. Oakdale Joint Unified Sch. Dist., No. 1:11-cv-01112-SAB, 2013 U.S. Dist. LEXIS

19   9159, *6-7 (E.D. Cal. Jan. 23, 2013) (approving net settlement payment of $65,000, inclusive of

20   attorney’s fees, of which $30,000 was disbursed to the child, based on allegations that the school

21   improperly used restraints and failed to provide proper programs, services, and activities to

22   accommodate his disabilities, specifically ADHD and specific learning disability); C.F. v. San Lorenzo

23   Unified Sch. Dist, 2016 U.S. Dist. LEXIS 115870, *2-4 (N.D. Cal. Aug. 29, 2016) (approving a

24   $65,000 compromise for loss of special education services to minor plaintiff with ADHD, dyslexia,

25   and learning disabilities); Colbey T. v. Mt. Diablo Unified Sch. Dist., No. C 11-03108 LB, 2012 U.S.

26   Dist. LEXIS 62930, *2-5 (N.D. Cal. May 4, 2012) (approving a $28,650 net settlement where the

27   plaintiff, a student with emotional and behavioral disabilities, alleged his school district ignored his

28   disabilities, did not protect him from peer harassment and inappropriately restrained him in a time-out

                                                          4
1    room where another student attacked him).

2           Based upon the information provided in the motion and the supporting documents, and

3    considering the totality of the facts and circumstances of this case—and most particularly the excellent

4    result achieved compared to similar actions—the Court finds the settlement agreement is fair,

5    reasonable, and in the best interests of the child.

6    IV.    Findings and Recommendations

7           Based upon the foregoing, the Court RECOMMENDS the following:

8           1. The motion for approval of minor’s compromise is GRANTED;

9           2. The settlement proceeds for T.L., in the amount of $24,750.00, is ORDERED to be

10              deposited in a blocked account in a financial institution in this state and withdrawals of the

11              proceeds occur only by order of the Court;

12          3. The proceeds of the settlement authorized to be used only for the health, education and

13              welfare of the child and any proceeds remaining when the child turns 21 years old, will be

14              disbursed to him at that time; and

15          4. The parties are DIRECTED to file with the Court a stipulation for dismissal of the action

16              with prejudice, and lodge a separate order, no later than 45 days after these findings and

17              recommendations are adopted.

18          These findings and recommendations are submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

20   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

21   days after being served with these findings and recommendations, any party may file written

22   objections with the Court and serve a copy on all parties. Such a document should be captioned

23   “Objections to Magistrate Judge’s Findings and Recommendations.”

24   ///

25   ///

26   ///

27   ///

28   ///

                                                           5
1           The parties are advised that failure to file objections within the specified time may waive the

2    right to appeal the district judge’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

3
4    IT IS SO ORDERED.

5       Dated:     July 15, 2019                                /s/ Jennifer L. Thurston
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         6
